Citation Nr: 0117631	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the reduction of a 100 percent evaluation for the 
residuals of prostate cancer to 20 percent was proper.

2.  Entitlement to a compensable evaluation for impotency, as 
a residual of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which reduced the veteran's service-connected 
prostate cancer disability from 100 percent to 20 percent by 
rating decision dated in February 2000.  At the same time, 
the RO granted entitlement to service connection for 
impotency and assigned a noncompensable evaluation thereto.  
Thereafter, the veteran disagreed with the rating by 
correspondence dated in February 2000 and a statement of the 
case was issued with both claims characterized as entitlement 
to increased ratings.  A timely substantive appeal followed.  

With respect to the claim for prostate cancer residuals, the 
Board finds that the issue should be properly characterized 
as whether the reduction was proper.  VA regulations provide 
for a mandatory adjustment of the rating for malignant 
neoplasms of the genitourinary system after six months using 
the provisions of 38 C.F.R. § 3.105(e).  According, although 
not technically a reduction as described in Dofflemeyer v. 
Derwinski, 2 Vet. App. 277 (1992), the Board will consider 
whether the RO followed the proper procedure in the reduction 
and, separately, whether the current rating is appropriate.

With respect to the claim for impotency, the issue before the 
Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increase is in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the statement of the case indicated 
that all pertinent evidence has been considered, and the RO 
has determined that a noncompensable rating is to be assigned 
for the entire period at issue, the Board can proceed on this 
issue with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, a hearing was held before the undersigned Member of 
the Board sitting in Columbia, South Carolina, in March 2001, 
who was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  In February 1999, the veteran underwent a radial 
prostatectomy for adenocarcinoma of the prostate.

3.  By a rating decision dated in June 1999, the RO granted 
service connection for the residuals of prostate cancer based 
on presumed exposure to Agent Orange and assigned a mandatory 
six-month 100 percent rating following surgery.

4.  The veteran did not undergo chemotherapy or other 
therapeutic procedures after the February 1999 surgery.

5.  A VA examination in September 1999 showed that the 
veteran had post-operative difficulty with urination, had 
some incontinence, and wore absorbent material if he needed 
to be out of the house for long periods.  He was also 
impotent but denied urinary tract infections, renal colic, 
bladder stones, or acute nephritis.

6.  In December 1999, the RO notified the veteran of a 
proposal to reduce the evaluation for the residuals of 
prostate cancer to 20 percent based on the need for absorbent 
pads and some residual incontinence.

7.  The veteran did not request a hearing or submit 
additional evidence and the RO reduced the veteran's rating 
to 20 percent by rating decision dated in February 2000.  At 
the same time, the RO granted service connection for 
impotency.

8.  The rating reduction was based on a mandatory adjustment 
under the regulations.

9.  At the time of the reduction, the veteran's service-
connected prostate cancer disability was manifested by 
subjective complaints of hesitancy, weak stream, and some 
incontinence; and objective evidence of an uncircumcised 
penis with normal testes, epididymis, and spermatic cord.

10.  There is no evidence of renal dysfunction.

11.  There is no evidence of penile deformity associated with 
the veteran's service-connected impotency.


CONCLUSIONS OF LAW

1.  The reduction of a 100 percent evaluation for the 
residuals of prostate cancer was procedurally proper.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, 
Diagnostic Code (DC) 7528 (2000).

2.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 40 percent, but no 
more, for the residuals of prostate cancer have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, DC 7528 (2000).

3.  A compensable evaluation for impotency is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, DCs 7520, 7521, 7522 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the Reduction in the Disability Rating for the 
Residuals of Prostate Cancer Was Proper.  Relevant VA 
regulations provide that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2000).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h) (2000).

Procedural Background and Medical Evidence

Historically, the veteran was diagnosed with adenocarcinoma 
of the prostate and underwent a radial prostatectomy in 
February 1999.  In May 1999, he filed the current claim.  By 
a rating decision dated in June 1999, the RO granted service 
connection for the residuals of prostate cancer on the basis 
of a presumed exposure to Agent Orange.  A mandatory six-
month 100 percent rating was assigned following surgery under 
DC 7528.  Specifically, DC 7528 (malignant neoplasms of the 
genitourinary system) provides for a 100 disability rating 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures.  38 C.F.R. 
§ 4.115b, DC 7528 (2000).  The regulations require that the 
100 percent rating continue until a mandatory VA examination 
is conducted at the expiration of a six month period.  Any 
change based upon that examination is subjected to the 
provisions of 38 C.F.R. § 3.105(e) (reduction in evaluation).  
If there is no local reoccurrence or metastasis, the 
adjudication officer is directed to rate the disability on 
the residuals of a voiding dysfunction or renal dysfunction, 
whichever is predominant.  

In a September 1999 VA examination, the veteran complained of 
post-operative lethargy and weakness but denied anorexia, 
weight loss, or weight gain.  He had been unable to urinate 
on his own since surgery and had undergone two cystoscopies 
due to outlet obstruction.  Until the week of the 
examination, he had performed self-catheterization multiple 
times per day and reported on-going hesitancy and a weak 
stream, but denied dysuria.  He had some incontinence and 
wore absorbent material if he went on a long trip or if he 
was gone from the house for long periods of time.  He also 
related that he was impotent since surgery.  He denied 
recurrent urinary tract infections, renal colic, bladder 
stones, or acute nephritis.  Physical examination revealed 
that he was uncircumcised.  His testes were nontender and of 
normal size and consistency.  Epididymis and spermatic cord 
were normal.  The final diagnoses included prostate cancer, 
impotence, bladder outlet obstruction, and incontinence of 
urine.

Based on this examination, the RO proposed to reduce the 
veteran's disability rating to 20 percent based on the need 
for absorbent pads and some residual incontinence.  The 
rating was, in fact, reduced by rating decision dated in 
February 2000.  At the same time, the RO granted entitlement 
to service connection for impotency and assigned a 
noncompensable evaluation.  Parenthetically, while by all 
accounts the veteran's disability rating was, in fact, 
reduced to 20 percent, the Board notes inconsistencies in the 
rating decision which actually reduced the veteran's rating.  
Specifically, the reasons and bases section of the February 
2000 rating decision incorrectly identified the criteria for 
a 20 percent and noted that the prostate cancer rating was 
being reduced to 40 percent.  In actuality, the rating for 
prostate cancer itself was reduced to 20 percent and the 
combined rating for all the veteran's disabilities was 
thereby reduced to 40 percent.  Because the proposed 
reduction rating decision and notice letter, and the notice 
letter regarding the actual reduction was clearly stated, the 
Board finds that there was no prejudiced to the veteran by 
the erroneous statements in the February 2000 rating 
decision.

Analysis

While characterized as a claim for a reduction, the Board 
finds that the instant issue is distinguished from the 
traditional reduction claims because there is no legal 
entitlement to a restoration of the prior 100 percent 
disability rating.  In this case, the rating reduction was 
based on a mandatory adjustment under the regulations 
pursuant to 38 C.F.R. § 3.105(e).  To that end, the Board 
finds that the RO properly reevaluated the veteran's service-
connected prostate cancer and reduced the level of benefit.  
Specifically, the RO provided the veteran with appropriate 
notice of the proposed reduction of his prostate cancer 
disability.  As noted above, the RO issued a rating decision 
in November 1999 proposing the reduction in the veteran's 100 
percent disability evaluation after surgery, and he was 
notified of the proposed action by letter dated in December 
1999.  He did not request a predetermination hearing or 
submit additional evidence.  Thereafter, the RO effectuated 
the reduction in a February 2000 rating decision, made 
effective May 1, 2000, and again provided notice to the 
veteran.  Therefore, the Board determines that the RO's 
reduction of the evaluation of the veteran's prostate cancer 
disability was conducted in accordance with the provisions of 
38 C.F.R. § 3.105(e). 

Propriety of Current Rating

Having found that the RO followed the proper procedure in 
reducing the veteran's rating for the residuals of prostate 
cancer, the Board must next consider the propriety of the 
rating itself.  For purposes of evaluating the rating, the 
Board notes that the veteran's service-connected prostate 
cancer disability was initially evaluated under DC 7528.  
Under DC 7528, after the cessation of a mandatory 100 percent 
disability rating, the adjudication officer is directed to 
rate the residuals on the basis of voiding dysfunction or 
renal dysfunction, whichever is predominant.  In this regard, 
the Board notes that the medical evidence associated with the 
claims file at the time of the reduction does not reflect 
that the veteran experienced  renal colic, bladder stones, or 
acute nephritis; accordingly, the Board concludes that the 
veteran's voiding dysfunction, rather than renal dysfunction, 
was the predominant post-operative disorder.

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  With a voiding dysfunction 
characterized by continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence, a 20 percent rating will be assigned with the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  The wearing of absorbent materials 
which must be changed 2 to 4 times per day will be assigned a 
40 percent rating.  A 60 percent rating, the highest 
available, will be assigned with the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  

Urinary frequency with daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night.  Finally, 
daytime voiding intervals less than one hour or awakening to 
void five or more time per night warrants a 40 percent 
evaluation.  

Obstructive voiding will be assigned a noncompensable 
evaluation with obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year.  
A 10 percent evaluation will be assigned with marked 
obstructive symptomatology with additional symptoms.  Urinary 
retention requiring intermittent or continuous 
catheterization will be assigned a 30 percent disability 
rating, the highest available under obstructive voiding.

Finally, urinary tract infections necessitating long-term 
drug therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent evaluation.  A 30 percent evaluation requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requires continuous intensive management, the highest rating 
available for urinary tract infections.

As noted above, while not the traditional rating reduction 
case due to the mandatory adjustment provision in the 
regulation, the Board, nonetheless, will consider the 
propriety of the current evaluation as a rating reduction and 
not as a rating increase, per se.  See Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 279-280 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  The determination of 
whether restoration of a disability rating is warranted is to 
be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence supports the 
reduction.  If so, the claim for restoration of the 
disability rating is denied; if the evidence supports 
restoration of the previous rating, or is in equal balance, 
the claim for restoration is allowed.  Parenthetically, the 
Board notes that the provisions of 38 C.F.R. § 3.344 do not 
apply because the veteran's disability rating had not been in 
effect for more than 5 years.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  
Nonetheless, the Board finds that the examination which 
formed the basis of the reduction was as full and complete as 
the medical evidence which formed the basis for the original 
grant.  

At a hearing before the Board in March 2001, the veteran 
testified that he had not undergone any additional treatment 
for prostate cancer since the February 1999 surgery.  He 
reported that he needed a catheter bag for some 20+ days 
after surgery and continued to leak.  He indicated that he 
still did not have complete control of his water flow.  He 
reflected that he was 100 percent impotent since the surgery 
and that he also had difficulty walking.  He identified his 
three main problems since surgery to be impotency, urine 
leaking, and a limp.  He believed that his condition had not 
changed since his September 1999 VA examination and stressed 
that his main problem was impotence.  

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that a rating reduction to 40 percent for the 
residuals of prostate cancer is in order.  Taken together, 
the necessity for the use of absorbent pads when the veteran 
travels or leaves home, the limitation in his daily 
activities due to leakage, and the reported incontinence more 
nearly approximates a 40 percent rating under voiding 
dysfunction.  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology is more consistent with the assignment of a 40 
percent rating.  In entering this decision, reasonable doubt 
was considered and resolved in the veteran's favor.

The Board also finds, based on the evidence of record, that 
the objective findings of the residuals of prostate cancer do 
not warrant more than a 40 percent evaluation under any of 
the relevant diagnostic codes.  First, the Board must again 
point out that the veteran would not be entitled to a 
restoration of his mandatory six-month 100 percent disability 
rating under the schedular criteria.  Therefore, there would 
be no basis for a continuing 100 percent disability rating 
under any diagnostic code.  Next, a 40 percent rating is the 
highest available rating for urinary frequency, obstructed 
voiding, and urinary tract infection, regardless of the level 
of disability.  The Board specifically notes that up until 
the time of the September 1999 VA examination, the veteran 
had performed intermittent catheterization in order to 
urinate.  However, the highest rating for continuous 
catheterization is limited to 30 percent.  Therefore, the 
fact that frequent catheterization was required cannot form 
the basis for a higher disability rating under the 
regulations. 

Finally, a 60 percent rating for urine leakage requires the 
use of an appliance or the use of absorbent materials which 
must be changed more than 4 times per day.  In this case, 
there is no medical evidence that the veteran required the 
use of an appliance for urination.  Further, at the time of 
his VA examination, he reported that he used absorbent 
materials only when he traveled or when he needed to be away 
from home for long periods of time.  This level of need is 
additionally supported by his hearing testimony.  A 
reasonable inference can be made that the veteran does not 
require the use of absorbent materials while at or around his 
home.  Thus, the Board finds, that the evidence does not 
support a finding that absorbent materials need to be changed 
more than 4 times per day.  Accordingly, there is no basis 
for a higher disability evaluation for urine leakage.  In 
conclusion, taking into consideration the objective findings 
as well as the subjective statements of the veteran, the 
Board finds that his prostate cancer disability warrants a 40 
percent evaluation, but no more.


II.  Entitlement to a Compensable Evaluation for Impotency.  
The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board considers only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  The RO rated the 
veteran's impotency by analogy to penile deformity with loss 
of erectile power under DC 7522 and the Board agrees.  The 
Board will also consider DCs 7520 and 7521 based on removal 
of half or more of penis and removal of glans.

Under DC 7520, a 30 percent evaluation is warranted for 
removal of half or more of the penis; under DC 7521, a 20 
percent evaluation may be assigned for removal of the glans.  
In either case, both may also be rated as voiding 
dysfunction.  Further, a 20 percent evaluation is warranted 
for a deformity of the penis with loss of erectile power 
under DC 7522.  

As noted above, the RO granted a separate evaluation for 
impotency by rating decision dated in February 2000 and 
assigned a noncompensable evaluation.  The veteran disagreed 
with the rating.  At the March 2001 hearing before the Board, 
he testified that he believed that impotence was his main 
problem after surgery.  He had tried various medications and 
needle injections without success, but there had been no 
discussion of the possibility of an implant.  He reported 
that he had problems with limpness and that the condition had 
had a profound effect on his life.  He maintained that he did 
not believe that the 20 percent disability rating (for the 
residuals of prostate cancer) was sufficient because he was 
100 percent impotent.  Parenthetically, the Board notes that 
the RO subsequently granted the veteran entitlement to 
special month compensation for loss of use of a creative 
organ for the entire period under appeal.

Under the criteria of DC 7522, two distinct elements are 
required for a compensable rating: the veteran must have a 
penile deformity and the loss of erectile power.  In this 
case, the clinical findings do not show that the veteran has 
a penile deformity.  Specifically, the September 1999 VA 
examination report specifically noted that the veteran was 
noncircumcised and there as no mention of a deformity.  In 
addition, the testes were nontender and of normal size and 
consistency.  Although post-operative impotency has had a 
significant impact on the veteran's personal life, the Board 
concludes that impotency, without penis deformity, does not 
warrant a compensable evaluation.  Therefore, under the 
circumstances in this case, the evidence does not support the 
assignment of compensable rating for impotency under DC 7522.  
Finally, because the medical evidence does not indicate that 
the veteran had removal or half or more of the penis, nor is 
there evidence of glans removal, the Board finds that a 
compensable evaluation is not warranted under DC 7520 or DC 
7521.  

The Board has considered the veteran's written statements and 
sworn testimony that his impotency is worse than currently 
evaluated.  Although his statements and testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity (as opposed to the 
level of the disability itself as maintained by the veteran) 
as determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.


ORDER

The reduction of a 100 percent evaluation for the residuals 
of prostate cancer was procedurally proper and there is no 
legal basis for the restoration of a 100 percent rating.  To 
this extent, the appeal is denied.

Entitlement to an evaluation of 40 percent, but no more, for 
the residuals of prostate cancer is granted, subject to the 
law and regulations governing the payment of monetary 
benefits. 

The claim for entitlement to a compensable evaluation for 
impotency, as a residual of prostate cancer, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

